     Case 8:20-cr-00146-DOC Document 78 Filed 07/28/21 Page 1 of 1 Page ID #:667


    UnitedStatesProbation&PretrialServices
                                            United States District Court
                                            Central District of California
                                                                                                                7/28/2021
                                                                                                                   DTA

            Kiry K. Gray                                                                Jeffrey Thomason
District Court Executive / Clerk of Court                                 Acting Chief Probation & Pretrial Services Officer




                                                                 Date: July 27, 2021
                                                                 Re: Release Order Authorization
                                                                 Docket Number: 8:20CR00146
                                                                 Defendant: Jason Fong


To Whom It May Concern:

The above-referenced defendant was ordered released on a bond that includes the special
condition of placement into the Location Monitoring Program and RELEASE TO PRETRIAL
SERVICES ONLY. The Location Monitoring Unit has been advised and is available to release
the defendant from custody.

If you determine the bond has been satisfied, please prepare a release order with the RELEASE
TO PRETRIAL SERVICES ONLY box checked for the duty Magistrate Judge’s signature.

                                                             Sincerely,




                                                             Fernando Basulto
                                                             U.S. Probation & Pretrial Services Officer
                                                             Telephone No. 213-894-8850




                                                             
